       Case 2:14-cr-00207-MCE Document 105 Filed 01/04/21 Page 1 of 5


1

2

3

4

5

6

7

8                                  UNITED STATES DISTRICT COURT
9                              EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                    No. 2:14-CR-00207-MCE
12                    Plaintiff,
13          v.                                    ORDER
14   MICHAEL BAILEY,
15                    Defendant.
16
            Defendant Michael Bailey (“Defendant”) pled guilty to Receipt and Distribution of
17
     Child Pornography in violation of 18 U.S.C. § 2252(a)(1). He was sentenced on
18
     September 9, 2016, to a prison term of one hundred and fifty-one (151) months.
19
     Presently before the Court is Defendant’s Motion to Vacate and/or Reduce Sentence.
20
     ECF No. 92. The Government opposes Defendant’s request. ECF No. 100. For the
21
     reasons that follow, his Motion is DENIED.
22
            Defendant contends that “extraordinary and compelling circumstances” exist such
23
     that his sentence should be reduced immediately to time served. Even if Defendant’s
24
     medical issues are sufficient to justify compassionate release, however, Defendant’s
25
     release would be inappropriate.
26
            “‘[A] judgment of conviction that includes [a sentence of imprisonment] constitutes
27
     a final judgment’ and may not be modified by a district court except in limited
28
                                                  1
       Case 2:14-cr-00207-MCE Document 105 Filed 01/04/21 Page 2 of 5


1    circumstances.” Dillon v. United States, 560 U.S. 817, 824 (2010) (alterations in original;
2    quoting 18 U.S.C. § 3582(b)). Those circumstances are delineated in 18 U.S.C.
3    § 3582(c). “Effective December 21, 2018, the First Step Act of 2018 amended 18 U.S.C.
4    § 3582(c)(1)(A) to permit an inmate, who satisfies certain statutorily mandated
5    administrative procedures, to file a motion with the district court for compassionate
6    release.” Riley v. United States, 2020 WL 1819838, at *5 (W.D. Wash. Apr. 10, 2020)
7    (citing 18 U.S.C. § 3582(c)(1)(A)). That statute now provides:
8                  (c) Modification of an imposed term of imprisonment.—
                   The court may not modify a term of imprisonment once it has
9                  been imposed except that—
10                 (1) in any case—
11                 (A) the court, upon motion of the Director of the Bureau of
                   Prisons [(“BOP”)], or upon motion of the defendant after the
12                 defendant has fully exhausted all administrative rights to
                   appeal a failure of the [BOP] to bring a motion on the
13                 defendant's behalf or the lapse of 30 days from the receipt of
                   such a request by the warden of the defendant's facility,
14                 whichever is earlier, may reduce the term of imprisonment
                   (and may impose a term of probation or supervised release
15                 with or without conditions that does not exceed the unserved
                   portion of the original term of imprisonment), after considering
16                 the factors set forth in section 3553(a) to the extent that they
                   are applicable, if it finds that—
17
                   (i) extraordinary and compelling reasons warrant such a
18                 reduction;
19                 ....
20                 and that such a reduction is consistent with applicable policy
                   statements issued by the Sentencing Commission . . . .
21
     18 U.S.C. § 3582(c)(1)(A)(i).
22
            “Thus, the First Step Act amended § 3852(c)(1)(A) to allow prisoners to directly
23
     petition a district court for compassionate release, removing the BOP’s prior exclusive
24
     gatekeeper role for such motions.” Riley, 2020 WL 1819838, at *5. “The statute now
25
     provides the court with authority to reduce a sentence upon the motion of a defendant if
26
     three conditions are met: (1) the inmate has either exhausted his or her administrative
27
     appeal rights of BOP’s failure to bring such a motion on the inmate’s behalf or has
28
                                                  2
       Case 2:14-cr-00207-MCE Document 105 Filed 01/04/21 Page 3 of 5


1    waited until 30 days after the applicable warden has received such a request; (2) the
2    inmate has established ‘extraordinary and compelling reasons’ for the requested
3    sentence reduction; and (3) the reduction is consistent with the Sentencing
4    Commission’s policy statement.” Id. (footnote omitted).
5           The starting point for the policy statement referenced in the third prong is United
6    States Sentencing Guidelines (“USSG”) § 1B1.13, which provides:
7                  [T]the court may reduce a term of imprisonment (and may
                   impose a term of supervised release with or without
8                  conditions that does not exceed the unserved portion of the
                   original term of imprisonment) if, after considering the factors
9                  set forth in 18 U.S.C. § 3553(a), to the extent that they are
                   applicable, the court determines that--
10
                   (1)(A) Extraordinary and compelling reasons warrant the
11                 reduction; or
12                 (B) The defendant (i) is at least 70 years old; and (ii) has
                   served at least 30 years in prison pursuant to a sentence
13                 imposed under 18 U.S.C. § 3559(c) for the offense or
                   offenses for which the defendant is imprisoned;
14
                   (2) The defendant is not a danger to the safety of any other
15                 person or to the community, as provided in 18 U.S.C. §
                   3142(g); and
16
                   (3) The reduction is consistent with this policy statement.
17
            Since Defendant is less than 70 years old and was not sentenced pursuant to 18
18
     U.S.C. § 3559(c), he is only “entitled to relief if he demonstrates that (1) extraordinary
19
     and compelling reasons warrant a sentence reduction, (2) he is not a danger to the
20
     safety of others or the community, and (3) any requested reduction is consistent with the
21
     policy statement.” Riley, 2020 WL 1819838, at *6.
22
            “The Sentencing Commission’s application notes to this policy statement provide
23
     further guidance.” Id. Indeed, the notes explain that “extraordinary and compelling
24
     reasons” exist when:
25
                   (A) Medical Condition of the Defendant.
26
                          ....
27
                          (ii) The defendant is—
28
                                                   3
       Case 2:14-cr-00207-MCE Document 105 Filed 01/04/21 Page 4 of 5


1                                (I) suffering from a serious physical or medical
                                 condition,
2
                                 (II) suffering from a serious functional or
3                                cognitive impairment, or
4                                (III) experiencing deteriorating physical or
                                 mental health because of the aging process,
5
                                 that substantially diminishes the ability of the
6                                defendant to provide self-care within the
                                 environment of a correctional facility and from
7                                which he or she is not expected to recover.
8    U.S.S.G. § 1B1.13 cmt. n.1 (emphasis added).

9           Here, Defendant contends he suffers from serious physical or medical conditions

10   that make him particularly vulnerable to COVID-19 such that he qualifies for release.

11   The burden is on Defendant. United States v. Holden, 2020 WL 1673440, at *3 (D. Or.

12   Apr. 6, 2020). He has not met that burden here.

13          After considering all of the circumstances of this case, including the factors under

14   18 U.S.C. § 3553(a), the Court agrees with the Government that, even assuming

15   Defendant’s medical conditions are sufficient to qualify him for consideration for release,

16   such release would be inappropriate both under § 3553(a) and because Defendant

17   remains a danger to the community.

18          As the Government has aptly explained:

19                 Forensic review of Bailey’s computers confirmed that he had
                   actively sought out child pornography using search terms
20                 such as PTHC (pre-teen hardcore), pedo, jailbait, and incest.
                   PSR ¶ 11 n.3. Bailey crossed from consumption of online
21                 child pornography into a creepy fixation with the real-life
                   details of one of his victims: his internet history revealed a
22                 search for the real name of a well-known victim shown in an
                   oft-traded series of child pornography and a Seattle Times
23                 article about that child’s father being sentenced to 50 years in
                   prison for the abuse of his daughter, some of which was
24                 recorded and shared through the internet. PSR ¶ 8. Indeed,
                   Bailey collected child pornography repeatedly, rebuilding his
25                 collection even after deleting it because “knew it was bad.”
                   PSR ¶ 8. Bailey (then a 57-year-old man) admitted upon his
26                 arrest that he would engage in “sexting” girls that he met on
                   Yahoo! Internet chat rooms, some of whose ages were
27                 “questionable.” PSR ¶ 15. Of the “many girls” the defendant
                   met this way, he estimated that there were three times that
28                 he had engaged in these types of “sexual conversations with
                                                  4
       Case 2:14-cr-00207-MCE Document 105 Filed 01/04/21 Page 5 of 5


1                 people he believed to be under age 18.” PSR ¶ 15.
2    ECF No. 100 at 15-16. Given the foregoing, Defendant has not demonstrated he is no

3    longer a danger to the community.

4          Nor do the § 3553(a) factors support release. Defendant has served only roughly

5    half of his sentence, a sentence that was sufficient but not greater than necessary at the

6    time it was imposed and that remains so now. Having found that Defendant is a danger

7    to the community and having considered all of the factors set forth in § 3553(a), the

8    Court thus concludes that release would be inappropriate. Defendant’s Motion to Vacate

9    and/or Reduce Sentence (ECF No. 92) is DENIED.

10         IT IS SO ORDERED.

11
     Dated: December 30, 2020
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 5
